       Case 2:20-cv-02270-EFB Document 11 Filed 09/09/21 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7                 UNITED STATES DISTRICT COURT
 8            FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10   TOMMY ROY KEETON,                     No. 2:20-cv-2270-EFB P
11            Plaintiff,
12       v.                                ORDER1
13   JEFF LYNCH, et al.,
14            Defendants.
15

16         Plaintiff is a state prisoner proceeding without counsel in an
17   action brought under 42 U.S.C. § 1983. Plaintiff has filed a
18   complaint and several miscellaneous “motions.” See ECF No. 1,
19   5, 7, 9,2 10.
20
          1
           Given plaintiff’s visual impairment, the court has
21
     increased the font size of this order.
22

23
          2
            ECF No. 9 is plaintiff’s application for leave to proceed in
24
     forma pauperis. Because plaintiff has been designated a three-
     strikes litigant for purposes of 28 U.S.C. § 1915(g), see Keeton v.
25
     Marshall, NO. CV 17-1213-FMO (KS), 2018 U.S. Dist. LEXIS
26
     156582 (C.D. Cal., Sept. 13, 2018), the court defers ruling on
27   this request. Upon plaintiff’s filing of a legible complaint, the
28   court will review it to determine whether plaintiff was under
       Case 2:20-cv-02270-EFB Document 11 Filed 09/09/21 Page 2 of 5


 1                                  Complaint
 2         Federal courts must engage in a preliminary screening of
 3   cases in which prisoners seek redress from a governmental entity
 4   or officer or employee of a governmental entity. 28 U.S.C.
 5   § 1915A(a). The court must identify cognizable claims or
 6   dismiss the complaint, or any portion of the complaint, if the
 7   complaint “is frivolous, malicious, or fails to state a claim upon
 8   which relief may be granted,” or “seeks monetary relief from a
 9   defendant who is immune from such relief.” Id. § 1915A(b).
10   The court cannot discharge its duty under § 1915A because
11   plaintiff’s handwritten 34-page complaint is mostly illegible. See
12   E.D. Cal. Local Rule 130(b) (requiring that complaints be
13   legible). To proceed, plaintiff must file an amended complaint
14   that is legible, i.e., typed or neatly written with adequate spacing
15   between letters, words, and lines.
16         Any amended complaint must not add new, unrelated
17   claims. As best the court can tell, the original complaint
18   concerns lack of library access and the mismanagement of
19   plaintiff’s diabetes. See ECF No. 1.
20                            Miscellaneous Motions
21         On November 23, 2020, plaintiff filed a “motion to the
22   courts addressing his being denied of the right to attend within
23   the law library facilities.” ECF No. 5. As best the court can tell,
24   plaintiff is asserting that he was denied access to the law library
25   and requests appointment of counsel. It is not clear from the
26

27   imminent danger of serious physical injury when he commenced
28   this action on November 13, 2020. See 28 U.S.C. § 1915(g).
                                           2
       Case 2:20-cv-02270-EFB Document 11 Filed 09/09/21 Page 3 of 5


 1   mostly illegible filing what relief plaintiff seeks from the court
 2   (apart from appointment of counsel) or why he requires library
 3   access.
 4         On December 2, 2020, plaintiff filed a “Notice to the
 5   Courts” stating that he had misspelled several of the 23
 6   defendants’ names in the original complaint. ECF No. 7. He
 7   again requested appointment of counsel and stated he had been
 8   denied access to the law library.
 9         On May 20, 2021, plaintiff again requested “assignment of
10   counsel,” as well as “large print materials” on account of a visual
11   impairment. ECF No. 10.
12      I. Request for Counsel and Request for Large Print
13           Materials
14         District courts lack authority to require counsel to represent
15   indigent prisoners in section 1983 cases. Mallard v. United
16   States Dist. Court, 490 U.S. 296, 298 (1989). In exceptional
17   circumstances, the court may request an attorney to voluntarily
18   to represent such a plaintiff. See 28 U.S.C. § 1915(e)(1); Terrell
19   v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wood v.
20   Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990). When
21   determining whether “exceptional circumstances” exist, the court
22   must consider the likelihood of success on the merits as well as
23   the ability of the plaintiff to articulate his claims pro se in light of
24   the complexity of the legal issues involved. Palmer v. Valdez,
25   560 F.3d 965, 970 (9th Cir. 2009). Having considered those
26   factors, the court finds there are no exceptional circumstances in
27   this case. Plaintiff’s requests for appointment of counsel are
28   therefore denied.
                                           3
       Case 2:20-cv-02270-EFB Document 11 Filed 09/09/21 Page 4 of 5


 1          As an accommodation to plaintiff regarding his visual
 2   impairment, the court will attempt to send its orders in large
 3   print, to the extent possible.
 4       II. Law Library Access and Notice of Misspellings
 5          If plaintiff finds that he cannot comply with a court-
 6   imposed deadline because of lack of library access, he may
 7   request an extension of time from the court. In any such request,
 8   plaintiff should describe the efforts he has made to meet the
 9   deadline and state why library access is required for such
10   compliance. He shall also describe the efforts he has made to
11   access the library and state why those efforts were unsuccessful.
12          As a one-time courtesy, the court will direct the Clerk of the
13   Court to send plaintiff a copy of the handwritten portion of his
14   original complaint. Plaintiff may refer to this courtesy copy to
15   prepare an amended complaint in accordance with this order and
16   doing so should not require library access.
17          In drafting an amended complaint, plaintiff may correct any
18   misspelled names of the defendants.
19                                   Conclusion
20          Accordingly, IT IS ORDERED that:
21             1. The complaint (ECF No. 1) is dismissed with leave to
22                amend within 30 days from the date of service of this
23                order. The complaint must bear the docket number
24                assigned to this case and be titled “Amended
25                Complaint.” Failure to comply with this order will
26                result in dismissal of this action for failure to obey a
27                court order and/or failure to prosecute.
28   /////
                                           4
       Case 2:20-cv-02270-EFB Document 11 Filed 09/09/21 Page 5 of 5


 1          2. The Clerk of Court is directed to send plaintiff (a) a
 2             courtesy copy of pages 1-34 of ECF No. 1, and (b) the
 3             form for use in filing civil rights actions in this district.
 4          3. The Clerk of the Court shall terminate ECF Nos. 5, 7,
 5             and 10 in accordance with this order.
 6   Dated: September 9, 2021.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           5
